

115 HR 993 IH: Opioid Abuse Prevention and Treatment Act of 2017
U.S. House of Representatives
2017-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 993IN THE HOUSE OF REPRESENTATIVESFebruary 9, 2017Mr. Foster (for himself, Mr. Swalwell of California, and Mr. Sean Patrick Maloney of New York) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo reduce opioid misuse and abuse.
	
 1.Short titleThis Act may be cited as the Opioid Abuse Prevention and Treatment Act of 2017. 2.Pilot project (a)In generalThe Secretary of Health and Human Services (referred to in this Act as the Secretary) shall award grants to one or more States to carry out a 1-year pilot project to develop a standardized peer review process and methodology to review and evaluate prescribing and pharmacy dispensing patterns, through a review of prescription drug monitoring programs (referred to in this section as PDMP) in the States receiving such grants.
 (b)MethodologyThe recipients of a grant under this section shall develop a systematic, standardized methodology to identify and investigate questionable or inappropriate prescribing and dispensing patterns of substances on schedule II or III under section 202 of the Controlled Substances Act (21 U.S.C. 812). Such peer review methodology and prescribing and dispensing patterns shall be shared with the appropriate State regulators and health profession boards.
 (c)RequirementsA State receiving a grant under this section— (1)with respect to controlled substances for which a prescriber is required to be registered with by the Drug Enforcement Administration in order to prescribe such controlled substances, shall make the information with respect to such controlled substances from the PDMP available to State regulators and licensing boards; and
 (2)with respect to any other controlled substances, may make the information with respect to such controlled substances from the PDMP available to State regulators and licensing boards.
 (d)SubgranteesA quality improvement organization with which the Secretary has entered into a contract under part B of title XI of the Social Security Act (42 U.S.C. 1320c et seq.) may serve as the subgrantee under this subsection to develop peer review processes as described in subsection (a).
 3.Prescription drug, heroin, and other controlled substance abuse preventionPart P of title III of the Public Health Service Act (42 U.S.C. 280g) is amended by adding at the end the following:
			
				399V–7.Prescription drug, heroin, and other controlled substance abuse prevention
					(a)Training grants
 (1)In generalThe Secretary shall award 5-year grants to eligible entities to facilitate training in order to increase the capacity of health care providers to conduct patient screening, brief interventions, and referral to treatment as needed, such as in health care settings to prevent the abuse of prescription drugs, heroin, and other controlled substances. The grant program under this section may be coordinated with the Screening Brief Intervention and Referral to Treatment grant program of the Substance Abuse and Mental Health Services Administration, or other appropriate programs.
 (2)Eligible entitiesIn this subsection, the term eligible entity includes— (A)States;
 (B)physician organizations; (C)continuing education entities, such as health profession boards or health accrediting bodies;
 (D)peer recovery organizations; and (E)other appropriate health or professional education organizations or institutions.
 (b)Expansion of prescribing authorityThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall award grants to States for the purpose of evaluating the prospect of the health professions board of such States reviewing and expanding prescribing authorities of providers, such as advance practice nurses and physician's assistants, with respect to prescribing drugs for the treatment of the abuse of prescription drugs, heroin, or other controlled substances..
		4.Prescription drug abuse training and screening programs
 (a)Continuing education grantsThe Secretary shall award grants to States to develop continuing education criteria and review processes that allow State health profession boards or State agencies to certify appropriate education and training for informed and safe prescribing of opioids and other drugs listed on schedule II or III under section 202 of the Controlled Substances Act (21 U.S.C. 812).
 (b)Screening programThe Attorney General shall request that a practitioner registered under section 303(f) of the Controlled Substances Act (21 U.S.C. 823(f)) conduct patient screening for potential drug misuse or abuse before prescribing a drug listed on schedule II or III under section 202 of the Controlled Substances Act (21 U.S.C. 812), according to standards established by the applicable State licensing body.
 5.FDA review of naloxoneThe Secretary, acting through the Commissioner of Food and Drugs, shall conduct a review of naloxone to consider whether naloxone should cease to be subject to section 503(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)) and be available as an over-the-counter drug, in order to increase access to such drug.
 6.Prescription opiate disposalThe Secretary shall convene or coordinate with an existing entity an interagency working group— (1)to encourage States and local governments to increase opportunities for disposal of opiates, such as frequent take-back programs and fixed medicine disposal sites at law enforcement public buildings; and
 (2)to reduce opportunities for abuse of opiates, such as establishing opioid dispensing limits at hospital emergency departments.
 7.GAO reportThe Comptroller General of the United States shall— (1)review opioid abuse programs, heroin abuse programs, and policies in Federal agencies and best practices with respect to opioid and heroin abuse and overdose programs of the States; and
 (2)not later than 18 months after the date of enactment of this Act, issue a report to Congress on its findings and recommendations on ways to reduce opioid and heroin abuse and overdoses.
			